 HYATT REGENCY NEW ORLEANSHyatt Regency New OrleansandLocal 100,ServiceEmployees InternationalUnion,AFL-CIO.Case 15-CA-962829 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 16 April 1986 Administrative Law JudgeStevenM. Charno issued the attached decision.The Charging Party filed exceptions and a support-ing brief, and the Respondent filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,"and conclu-sions and to adopt the recommended Order.ORDERThe recommended Order of theadministrativelaw judge is adoptedand the complaint is dis-missed.iIn discussingthe General Counsel's bad-faithbargaining contention,the judge inadvertently referred to 26 September 1985 and 17 September1985. Those dates should read 26 September 1984 and 17 September 1984Timothy F.Sheridan,Esq.,for the General Counsel.Arch Stokes, Esq.,andFrederick L.Warren,Esq. (Stokes,Lazarus,Watson & Carmichael),of Atlanta,Georgia,for the Respondent.Stephen B.Rubin, Esq. (Asher,Pavalon,Gittler & Green-field),of Chicago, Illinois, for the Charging Party.DECISIONSTEVEN M. CHARNO,Administrative Law Judge. Inresponse to a charge filed 25 March 1985,a complaintwas issued on 14 May 1985 alleging that Hyatt RegencyNew Orleans(Respondent)had violated Section 8(a)(1)and (5)of the National Labor Relations Act (the Act) byfailing to execute a written collective-bargaining agree-ment embodying a full and complete agreement reachedon 16 January 1985 or, in the alternative, by bargainingin bad faith since 26 March 1984. Respondent's answerdenied the commission of any unfair labor practice.A hearing was held before me in New Orleans, Louisi-ana, on 22-26 July, 20-23 August,30 September, and 1October 1985.At the hearing,the complaint was amend-ed to conform to the requirements of Section 10(b) oftheAct by restricting the allegations of bad-faith bar-gaining to a period beginning 26 September 1984. Briefswere filed by the General Counsel and Respondentunder extended due date of 17 December 1985.FINDINGS OF FACT1. JURISDICTION279Respondent is a California corporation which operatesa hotel in New Orleans,Louisiana.During the 12 monthspreceding issuance of the complaint,Respondent, in thecourse and conduct of its business operations withinLouisiana,purchased and received goods valued inexcess of$50,000 directly from points outside the Stateand derived gross revenues in excessof $500,000. It isadmitted,and Ifind, that Respondent is an employer en-gaged in commerce within the meaning ofthe Act.Local 100,ServiceEmployees International Union,AFL-CIO (the Union)1is admitted to be and,I find is, alabor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn 11 August 1981 the Union won an election to rep-resent the following bargaining unit of Respondent's em-ployees:All regular employees in the Employer's housekeep-ing, laundry/valet, concierge, and bell staff depart-ments; excluding all front office, pbx, reservations,food and beverage, convention services, engineer-ing, accounting,sales,personnel, public relationsand security personnel, professional employees, con-fidential employees, guards, and supervisors as de-fied in the Act.The Union made an initial request to bargain on 28 Sep-tember 1981,which Respondent refused. The Union sub-sequently filed an unfair labor practice charge againstRespondent for failing to bargain collectively, which re-sulted in a Decision and Order by the Board in theUnion's favor.Respondent then filed a petition forreview of the Board'sOrder, alleging impropriety of thebargaining unit.The Board simultaneously filed an appli-cation for enforcement of its Order, which was grantedby the United States Court of Appeals for the EleventhCircuit on 21 June 1983.Respondent's ensuing petitionfor a writ of certiorari was denied by the Supreme Courton 21 February 1984.2B. The NegotiationsOn 26March 1984 the parties met for thefirst time forthe purposeof collectivebargaining.At theinitial ses-sion,Respondent was representedby its attorneys, ArchStokes and FrederickWarren,Director of PersonnelPeter Kanwit and General Manager JohnOrr. The latterdid not remain for the entire session.The Unionwas rep-resentedby WadeRatlike,who served as the Union'siThe original certification was issued for United Labor Unions, Local100. In June 1984,that organization affiliated with the Service Employ-ees International Union and adopted the present name.There was nochange in the identity or continuity of the bargaining representative.9The foregoing findings are of relevance solely because Respondent'sanswer denied the propriety of the bargaining unit and the Union's statusas the exclusive bargaining representative of the employees in that unit.281NLRB No. 42 280DECISIONSOF NATIONALLABOR RELATIONS BOARDchief spokesman, Union President Mildred Edmonds, anda committee of 15 employees. Stokes introduced himselfas Respondent's chief spokesman3 and proposed that thepartiesnegotiateonly from complete contract proposals.4The Union accepted this proposal. Thus, each contractproposal constituted an offer of a completeagreementwhich would become a binding contract on acceptance.Conversely, individual provisions of a contract proposalcould only be tentatively agreed on and would be sub-ject to modification and counterproposal until the partiesreached accord on all the terms and conditions compris-ing the collective-bargaining agreement.Finally, in re-sponse to Stokes' ferventinsistence,theUnion agreedthat,onceagreementwas reached, Respondent shouldhave the right to draft the final document embodying acontract.Betweenthe initial negotiatingsessionand 1 Septem-ber 1984, the parties met twice a day on 13 separatedays. Stokes and Warren attended each session in its en-tirety,prepared and presented Respondent's eight pro-posals,reviewed the nine proposals offered by theUnion, and made tentativeagreementswith the Union onseveral issues.5Although Orr was present at only a rela-tivelyminor portion of these sessions, he reviewed allthe proposals and met with Stokes and Warren beforeeach of the morningsessionsand, occasionally, duringlunchbreaks.6Following the 1 Septemberbargaining session,Ratlikedistributed a union newsletter to bargaining unit employ-ees.The letter criticized Respondent for spending an ex-cessive amount of money on an impending conferenceforHyatt'smanagers,while refusing to meet employeecollective-bargaining demands. It concluded that "it is upto John Orr . . . to come to the table and sign on thebottom line."When the parties met on 17 September1984 for the 27th bargainingsession,Stokes, in Orr's ab-sence, expressed the generalmanager'sextreme displeas-ure over the newsletter. Stokes repeatedly questionedRathke about the newsletter and unsuccessfully soughtan explanation for its contents. Stokes then presented Re-spondent's ninth contract proposal; the Union did notaccept the proposal and the parties took a brief recess.During the recess, Stokes met with Orr who instructedStokes to withdraw the ninth proposal and declare animpasse if the Union did not accept the proposal whenthe session recommenced. Orr did, however, authorizetwo concessionary modifications to the proposal. Orrfurther instructed Stokes not to offer another proposalbut, instead, to allow the Union to "bargainagainst8This finding is based on the mutually corroborative testimony ofStokes,Warren,Kanwit, Edmonds, and union bargaining committeememberLawrence Dupree. Rathke testified that Stokes specificallystated that he was fully empowered by Respondent to negotiate and exe-cute an agreement Stokes demurred,and neither the parties' bargainingnotes nor the testimony of any other witness makes reference to such astatement.Accordingly, I do not credit Rathke's self-serving testimonyon this point4 This finding is based on the mutually corroborative testimony of allwitnesses who were present at the initial session.6These findings are based on the mutually corroborative testimony ofallwitnesses who were present at the sessions8 This finding is based on the mutually corrobative and unrebutted tes-timony of Stokes, Warren, and Orritself' until it could present a reasonable proposal.'' Fol-lowing the break, Stokes informed Rathke that Respond-ent felt it was entitled to an explanation of the Union'snewsletter and an apology for the inaccuracies containedtherein. Stokes then offered the two modifications to Re-spondent's ninth proposal.When the Union refused toaccept the modified proposal, Stokes withdrew it and an-nounced that the parties were at impasse on all issuesand would remain so until the Union presented a propos-alwhich "looked, smelled and tasted" like Respondent'sninth proposal.8 Rathke wrote to Stokes later that dayoffering an explanation for the newsletter. The followingday, the Union published another newsletter correctingthe inaccuracies in its earlier publication.On 25 September 1984, Rathke submitted the Union's10th proposal to Warren and Stokes. Warren thereafterprepared a memorandum entitled "Respective Differ-ences in Positions Based on Hyatt's Withdrawn ModifiedNinthComplete Contract Proposal and Local l00sTenth Complete Proposal."The next meeting between the parties occurred on 15October 1984 and was attended only by Stokes andRathke. Stokes gave Rathke a copy of the summary ofdifferences between the proposals, and Rathke, as washis avowed practice on perceiving inaccuracies in Re-spondent's documents, questioned Stokes concerning theheading of the memorandum, which indicated that Re-spondent's ninth proposal was still withdrawn. Stokestold Rathke "not to worry about it," and the two dis-cussed possible resolutions of the differences betweentheirpositions.At some point during the meeting,Rathke asked Stokes if it could now be assumed that Re-spondent's ninth proposal was back on the table. Stokesresponded that it absolutely could not and went on tolectureRathke about the detrimental effect of theUnion's newsletter on Stokes' ability to persuade and in-fluence Orr.9The next bargaining session took place on 20 Novem-ber 1984 and was attended by Stokes, Warren, Kanwit,Rathke,Edmonds, and several other employees. Al-7Thisfinding is based on the mutually corroborative and unrebuttedtestimony of Stokes, Warren, and Orr8The findings concerning this session are based on the mutually cor-roborative testimony of all witnesses who were present.8Rathke testified that Stokes stated during the meeting that Respond-ent's ninth proposal was back on the table. Acceptance of this testimonywould presuppose that Stokes had defied the specific instructions of hisprincipal and had later lied about doing so to Warren and Kanwit. Icannot discern any motivation for Stokes to behavein a manner so con-trary to his own interest.Furthermore,Rathke's subsequent actions donot lend credence to his testimony Rathke wrote a 17 October letter toStokes which,although purporting to summarize the issues discussed attheirmeeting,did not mention any change in the status of Respondent'sninth proposal Indeed, there is no evidence that Rathke everagain ques-tioned Respondent'smany written and oral allusions to the ninth proposalaswithdrawnAlthough it was Rathke's declared practice to keep theUnion'sbargaining committee "particularly well informed"concerningmatters of interest and there is every reason to believe that reinstatementof Respondent's ninth proposal would have been such a matter,there isno evidence that Rathke ever informed any member of the committee ofStokes' purported action. Finally, Rathke'soverallcredibility as adverselyaffectedby hisuncredited, self-serving assertion concerning Stokes' au-thority. For these reasons, I credit Stokes' version of the meeting in itsentirety,while I credit only that portion of Rathke's testimony which isnot directly controverted by Stokes HYATT REGENCY NEW ORLEANSthough Respondent's ninth proposal was physically onthe table and utilized by Respondent's bargaining team asan aid during the session,none of Respondent's negotia-tors indicated that the proposal had been reinstated.l oThe parties negotiated over various issues and, at onepoint,Stokes and Edmonds,while engaged in lightbanter,exchanged suggestions that each should sign theother's proposal so that everyone could go outside andenjoy the warm weather.1'Although the parties did not meet in late November orDecember for a formal bargaining session,Rathke andWarren spoke several times on the telephone and ex-changed several letters.In a 14 December letter,Warrenadvised Rathke that there were still differences betweenthe parties'positions and that the "withdrawn ninth pro-posal"was where Respondent believed the contractshould be with respect to economics.There is no evi-dence that Rathke questioned Warren's characterizationof Respondent's ninth proposal.The parties continued to discuss their differences overthe telephone during January 1985. On 16 January,Stokes, inWarren's presence,called Rathke.Rathke in-formed Stokes that the Union was capitulating on alloutstanding issues in favor of Respondent'sposition.Stokes advised Rathke that he should prepare a finalcontract proposal and submit it to Stokes'office forreview.Stokes also told Rathke that,once Stokes orWarren had reviewed the proposal,itwould be forward-ed to Orr for his review.12On 17 January Stokes and Warren sent Rathke a letterconfirming that the Union"will resolve all disputes inour collective bargaining negotiations according toHyatt'swishes." On the same day,Warren sent Rathke aletter reiterating the approval procedure to be followedonce Respondent received the Union'sfinal"contractproposal."Later on 17 January Stokes learned that a de-certificationpetitionhad been filed.Pondering theUnion'smotive for capitulating,Stokeswrote anotherletter to Rathke asking him whether he had known ofthe decertification effort during the 16 January telephoneconversation.The recordcontains no evidence thatRathke ever directly responded to or questioned the con-tent of any of these letters from Respondent.The next communication between the parties occurredduring a 21 January telephone conversation whenWarren and Rathke discussed the wording of various10 Stokes recalled specifically referring to the ninth proposal as beingwithdrawn.Edmonds,on cross-examination,corroborated Stokes' testi-mony, but, after a recess,inexplicably reversed her testimony on redirectexamination.No one testified that Respondent's representatives had af-firmatively stated that the ninth proposal had been reinstated11 This finding is based on the mutually corroborative testimony of allwitnesses who were present at the session.12Stokes'testimony to this effect was partially corroborated byWarren who heard only one side of the conversation.Rathke testifiedthat Stokes stated that the parties were in total agreement and askedRathke to draft the final contract as a "favor."Rathke's version is con-troverted by the denials of Stokes and Warren, as well as Stokes'contem-poraneous reports of the conversation to Orr and Kanwit.Rathke's ac-count is also in direct conflict with the parties'subsequent correspond-ence which refers to,the document prepared by the Union as a proposal,rather than a final contract,and explicitly provides for Orr's review. Fi-nally, it is highly improbable that Stokes would ask the Union to preparethe final contract after adamantly insisting on Respondent's right to doso. I do not credit Rathke on these points.281provisions of the contract and Warren provided Rathkewith draftlanguage for several sections.Later that day,Rathke sent a letter to Warren,which referred to an en-closed"complete contract proposal"and acknowledgedthatWarren would send acopy of theenclosure to Orr"for hisfinal review."Also on 21 Januarythe Union published a newsletterannouncing to the bargaining unit that total agreementhad been reached.On 24 January,Stokeswrote toRathke expressing displeasure over the newsletter's char-acterizationof collectivebargainingascompleted.Warren alsowrote toRathke that day, expressing thesame sentiment and detailing the still extant differencesbetween the parties' positions.On 29January,Rathke sent Warren a letter whichstated"enclosed please find a'corrected'copy of thecomplete proposal with changes as requested."The en-closurewas captioned"Final ContractProposal." Fol-lowing Respondent's receiptof the Union'scorrectedproposal,Warren andRathkecommunicated on severaloccasionsby telephone.Rathke continually expressed adesire to expedite the approval process so that a contractcould be executed.Warren reiterated that a contractcould not be finalized until Orr hadreviewedthe propos-al.19Orr,who felt thatRespondent's bargaining positionwas stronger than it hadbeen the priorSeptember,wrote a 20 February letter to Stokes suggesting numer-ous changes in the Union's final contractproposal. Thisletterwas forwarded to Rathke who becamevery upsetover Orr's suggestions.On 7 and 8 March Rathke hadseveral telephone conversations with Warren.AlthoughRathke expressed angerover Orr's letter, he agreed tofour of Orr's suggestionswhich were favorable to theUnion. 14Duringthe same week,at the request of Edmonds andseveral other employees,Orr metwith a group of bar-gaining unit employees and discussed the statusof collec-tivebargaining.During the meeting,Orr incorrectlystated or implied that a failureto ratifythe contractmeant thatthe Unionwould no longer represent the em-ployees.15 Informedby Rathkeon 8 March of the meet-ing,Warren wrote a 12 Marchletter to Rathke correct-ing the error and undertaking to posta copy ofthe letterat the hotel.The last meeting between the parties took place on 4April. Rathke put forward the Union'spositionthat col-lective bargaining had been successfully concluded on 16January andthat Orr's letter represented an attempt byRespondent to renege on the agreement.Warren statedthat collectivebargaining had not been completed andthat the Orrlettershould be viewedas a counteroffer to'sThis finding is based on the mutually corroborative testimony ofWarren and Rathke.Rathke's assertion that Orr's review was to bemerely pro forma is not supported by the testimonies of either Rathke orWarren concerning the actual content of their conversations, but ratherappears to represent Rathke's post hoc interpretation of Warren's re-marks.14 Rathke testified that he agreed to these changes on the explicit con-dition that a contract would be executed within 5 days. Warren deniedthe existence of such a condition.I credit Warren.15 The finding is based on the testimony of Orr and Edmonds 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union's final proposal. I eThe Unionrejected this ap-proach,and the parties have not engaged in collectivebargaining since4 April,notwithstanding Respondent'sexpressions of willingness to do so.C. DiscussionThe General Counsel contends that Respondent violat-ed Section 8(a)(5) of the Act by refusing to execute awritten contract embodying the agreement reached byStokes and Ratlike on 16 January. The issue of whetheran agreement was, in fact, reached raises several prefato-ry questions. The first of these is whether Respondent re-instated its ninth proposal prior to 16 January, becausethe Union could not agree to a withdrawn proposal. SeeLogginsMeat Co.,206 NLRB 303, 307-308 (1973). Inframing the question in this manner,I reject Respond-ent's argument on brief that, even if the ninth proposalhad been reinstated, it could not be agreed to because ofunresolved questions concerning cosmetics and language.Respondent's witnesses testified that each of their pro-posals constituted a complete contract which could beaccepted at any time. A failure to specify minor itemscannot frustratean agreement.SeeNorth Bros. Ford, 220NLRB 1021 (1975).The record contains scant evidence which would tendto indicate that Respondent reinstated its ninth proposal.Ido not credit Rathke's assertion that Stokes put theproposal back on the table during the meeting on 16 Oc-tober 1984. Stokes' comment to Edmonds during the 20November 1984 bargaining session was admittedly madein a joking manner. This leads one to the obvious con-clusion that Stokes' statement was not meant to be takenseriously, and there is no indication in the record that itwas taken seriously. At most, Stokes' statement on thatoccasion was ambiguous,and ambiguous statements arenot sufficient to support the conclusion that a proposalhas been reinstated. SeeJ.Hofert Co.,269 NLRB 520(1984).Finally, none of the bargaining notes or corre-spondence generated by either party provides any basisfor inferring that the proposal was reinstated. For theforegoing reasons, I find that Respondent's ninth propos-alwas not reinstated.While the Union could not agree to a withdrawn pro-posal,Respondent could accept a union offer comprisedof the terms and conditions of that withdrawn proposal.Respondent contends that no suchagreementcould havetaken place on 16 January because Stokes lacked author-ity to bind Respondent and the Union was aware thatOrr must ratify any agreement reached by Stokes. Thelegal doctrine required to resolve this issue is well set-tled: "when an agent is appointed to negotiate a collec-tive-bargaining agreement that agent is deemed to haveapparent authority to bind his principal in the absence ofclear notice to the contrary."University of Bridgeport,229NLRB 1074 (1977);see Aptos Seascape Corp.,194 NLRB540, 544 (1971).The record is replete with indicia of Stokes' authorityto act as Respondent'sagent.He identified himself andacted as Respondent's chief spokesman in the presence of16This findingisbasedon the mutually corrobative testimony of allwitnesses who werepresent at the session.his principal;he attended each bargaining session in itsentirety,presenting Respondent's proposals and makingdemands and concessions on its behalf. Respondent,however, argues that there is evidence which demon-strates that the Union was aware that Orr was in chargeof Respondent's facility and that appeals for Respondentto enter a contract were directed to Orr at the Union'sinstance.This argument must fail for two reasons.First,the evidence on which Respondent relies merely demon-strates that the Union was aware that a typical principal-agent relationship existed between Orr and Stokes. Moreimportant,Respondent's argument improperly shifts thefocus of inquiry from the question actually before me:Did Respondent give clear notice of any limitation onStokes' authority?The recordestablishes that Respond-ent did not at any time prior to 16 January 1985 notifythe Union that Orr must ratify any agreement reachedduring the parties'negotiations.Absent notice to theUnion that the authority of Respondent's agent was lim-ited,I find that Stokes had apparent authority to bindRespondent.Given Stokes'authority to conclude a collective-bar-gaining agreement by accepting the Union's offer on 16January,the sole remaining question is whether he didso.The onlydirect evidence that such an agreement wasreached is Ratlike's testimony to that effect, which I donot credit. Accordingly,Ifind that the parties did notreach complete agreement on 16 January and Respond-ent is under no legal obligation to execute a collective-bargaining agreement.The General Counsel argues, in the alternative, thatthe totality of Respondent's conduct since 26 September1985 demonstrates bad-faith bargaining,citingParkviewNursing CenterII Corp.,260 NLRB 243, 251 (1982). Insupport of its position,theGeneral Counsel contendsthat the following facts indicate Respondent'sbad faith:the declaration of impasse;Stokes'lack of authority;Stokes' repeated expressions of dissatisfaction concerningcomposition of the bargaining unit; Orr's comments toemployees in March 1985;and Orr's 20 February coun-teroffer.Addressing these matters in the order raised,I find the17 September 1985 declaration of impasse to be irrele-vant because the complaint was amended to limit the al-legation of bad-faith bargaining to the period since 26September 1985.Turning to the General Counsel'ssecond alleged indicium of bad faith,it is clear that anagent is not required to have plenary authority;it is suffi-cient that he has enoughauthorityto engage in meaning-fulnegotiations.SeeS-BMfg.Co.,270NLRB 485(1984).As discussed above,Stokes had and exercisedsuch authority.The GeneralCounsel's contention con-cerning Respondent'sdispleasure over the compositionof the bargaining unit is also devoid of merit. Respond-entnever discontinued negotiations or demanded achange in the composition of the bargaining unit.Indeed,there is no indication that Stokes'repeated grousing onthe subject impeded negotiations in any way.Similarly,the fact that Orr met with employees at their request andmade an erroneous statement concerning ratification is HYATT REGENCY NEW ORLEANSnot consonant with an inference of bad faith when Re-spondent's remedial efforts are taken into account.Finally,the General Counsel argues that the counter-offer contained in Off's letter of 20 February evidencesbad faith because it was not made until 4-1/2 monthsafter the preceding proposal had been withdrawn and be-cause it represented a more demanding bargaining posi-tion than did the withdrawn proposal.A party whichwithdraws a proposal is under no obligation to offer an-other proposal.J.Hofert Co.,supra.Accordingly, offer-ing a new proposal cannot be evidence of bad faith, re-gardless of the length of time between offers.Respond-ent justifies its 20 February bargaining position on theground that support for the Union was waning and theUnion was admittedly anxious to sign a contract at theearliest possiblemoment.I do not find this justificationto be"so illogical"that I must conclude that Respond-ent's counteroffer was intended solely to frustrate bar-gaining and preclude agreement.SeeBarry-Wehmi lerCo., 271 NLRB 471,473 (1984).I therefore find that Re-spondent's counteroffer does not demonstrate bad faith.Thus,the facts relied on by the General Counsel failto show bad faith on the part of Respondent.An accu-rate picture of totality of Respondent's conduct showsthat it exhibited a willingness to meet and talk with theUnion,itoffered several proposals,it reviewed and seri-ously considered the Union's proposals, it made conces-sions,and it has remained willing to engage in furthernegotiationswith the Union.This totalityof conductdoes not constitute bad-faith bargaining.283CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All regular employees in the Respondent's house-keeping,laundry/valet,concierge,and bell staff depart-ments; excluding all front office,pbx, reservations, foodand beverage,convention services,engineering,account-ing, sales,personnel,public relations and security person-nel,professionalemployees,confidentialemployees,guards, and supervisors as defined in the Act, constitutea unit appropriate for the purpose of collective bargain-ing within the meaning of Section 9(b) of the Act.4.At all times material,the Union has been and is theexclusive representative of the employees in the aforesaidunit for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.5.Respondent did not, as alleged,violateSection8(a)(1) and (5) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe complaint is dismissed in its entirety.17 If no exceptions are filed asprovidedby Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.